TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00167-CR



                                  David Ronald Tate, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
             NO. 65253, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This is an appeal pursuant to Anders v. California, 386 U.S. 738 (1967). Appellant

David Ronald Tate pleaded guilty to the offense of assault causing bodily injury with family

violence, which was enhanced with a prior family violence assault offense. See Tex. Penal Code

Ann. § 22.01 (West 2011). Pursuant to a plea agreement, Tate was placed on probation for ten years.

Subsequently, the State filed a motion to revoke his probation, alleging that Tate had violated several

terms and conditions of his community supervision. Tate pleaded not true to the alleged violations.

Following a hearing, the district court found the allegations to be true, adjudicated Tate guilty of

assault causing bodily injury with family violence, and sentenced him to nine years’ imprisonment.

This appeal followed.

               At the hearing on the motion to revoke Tate’s probation, the district court heard

testimony from several witnesses. The evidence tended to show that on or about September 22,
2011, Tate physically assaulted his girlfriend, Cynthia Staples. Staples testified that Tate arrived at

her sister-in-law’s house, threw her clothes in the yard, and then, after she threatened to call the

police, assaulted her by punching her, kicking her while she was on the ground, and dragging her

along the ground. While Tate denied Staple’s version of events, additional evidence corroborated

Staples’s account, including testimony from the police officer who first arrived at the scene, and

contemporaneous police photographs, which revealed cuts, scrapes and bruises on Staples’s body.

Additional evidence tended to show that Tate had also violated the terms of his probation by twice

testing positive for cocaine, missing his probation meeting in May 2011, and failing to make certain

required payments.

                Tate’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See 386 U.S. at 744-45; see also Penson v. Ohio, 488 U.S.
75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d
684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous

v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Tate was mailed a copy of counsel’s brief

and advised of his right to examine the appellate record and to file a pro se brief. No pro se brief has

been filed.

                We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.



                                                   2
              The judgment of conviction is affirmed.




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Henson

Affirmed

Filed: August 15, 2012

Do Not Publish




                                                3